Appeal by defendant from two judgments of the Supreme Court, Queens County (Beldock, J.), rendered April 7, 1981, convicting him under indictment No. 8181/80 of criminal sale of a controlled substance in the fifth degree and criminal possession of a controlled substance in the fifth degree, and under indictment No. 8182/80 of criminal possession of a controlled substance in the fifth degree, upon jury verdicts, and sentencing him as a second felony offender to concurrent indeterminate terms of 3 to 6 years’ imprisonment for each of the three convictions.
Judgments affirmed.
Defendant’s guilt was proved beyond a reasonable doubt (see People v Contes, 60 NY2d 620). Mangano, J. P., Gibbons, O’Con-nor and Lawrence, JJ., concur.